DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 11/15/2021 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the Claim Objections, and  Drawing Objections are withdrawn. Furthermore, the Claim Rejections under 35 USC § 112 are withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC § 112 is made in view of the amended claims.   In addition, the rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) YAO et al., US 20190101917, and previously disclosed prior art reference(s) SHALEV-SHWARTZ and ROSMAN. The grounds for rejection in view of amended claims are provided below.

Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 8,  and 15, are independent claims. This Non-Final Office action is in response to the “Request for Continued Examination (RCE)” dated 02/14/2022.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
Examiners Note: the term “hypothesis resolver,” is interpreted as a component of the processor such as system software stored on memory, or an application, both of which are initiated and controlled by the processor, (specification paragraphs 40-42).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15, recite limitation, “the environmental state changes from a first condition to a second condition along the road section.” Regarding the limitation, “the environmental state changes from a first condition to a second condition along the road section,” the claims fail to be properly supported and thus fail their written description requirement. Examiner cannot locate where in the specification “the environmental state changes from a first condition to a second condition along the road section,” and appears to be new matter. The dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 8, and 15.
Appropriate action is required

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “first reward,” “second reward,” and “reward” in claims 1, 3-6, 8, 10-13, 15, and 17-20, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear what is the “reward,” or if the “first reward,” and “second reward,” can be the same or must differ. Is the “reward” a numerical indicator of a good or bad decision such as 1 equals worst, and 5 equals best? Is the “reward” a weighting function for decision to be made?
For the purpose of examination in this Office Action, the claims 1, 3-6, 8, 10-13, 15, and 17-20, have been interpreted as best understood by the Examiner as any action performed by the processor to make a decision about a hypothesis.
The term “prediction mechanism” in claims 1, 8, and 15, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is a prediction mechanism a software program or application with instructions?
For the purpose of examination in this Office Action, the claims 1, 8, and 15, have been interpreted as best understood by the Examiner as any procedure controlled by a processor to obtain a solution based upon a prediction of an action of an agent or agents.

The term “a measured future state” in claims 1, 8, and 15, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not clear how a future state is measured or if it is possible to measure a future state. Is the future state a previously confirmed measurement based upon previous predictions? Is the future state a measurement based upon the predicted future state from the previously measured information?
For the purpose of examination in this Office Action, the claims 1, 8, and 15, have been interpreted as best understood by the Examiner as any state of the object beyond its current state.
The dependent claims 2-7, 9-14, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 8, and 15.
Claim 1 recites the limitation "the road" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Is “the road” in line 22 referring to “a road section” in line 9 of this claim? Is “the road” in line 22 referring to any portion of the road located anywhere along the path of the vehicle or a road portion found within “the road section” of line 9 of this claim? This same antecedent issue occurs in claims 8 and 15.
For the purpose of examination in this Office Action, the claims 1, 8. And 15, has been interpreted as best understood by the Examiner as any portion of any road at any time.
Claim 1 recites the limitation "the location" in line 29.  There is an antecedent issue for this limitation in the claim. The term “a location” was not previously introduced. This same antecedent issue occurs in claims 8 and 15.
Claim 4 recites the limitation “a training mode” in line 2.  There is an antecedent issue for this limitation in the claim. The term “a training mode” was previously introduced in claim 3. It is not made clear if “a training mode” in line 2 of claim 4 is intended to be a second training mode.
Claim 4 recites the limitation “a state of the agent” in line 2.  There is an antecedent issue for this limitation in the claim. The limitation “a first predicted future state” is introduce in line 5 of claim 1. It is not clear within claim 4 if “a state of the agent” in line 2 is referring to “a first predicted future state” of claim 1 of if “a state of the agent” in line 2 of claim 4 is a new second state. This same antecedent issue occurs in claims 11 and 18.
For the purpose of examination in this Office Action, the claims 4, 11. And 18, has been interpreted as best understood by the Examiner as any condition of the agent at any time.
Claim 6 recites the limitation “the highest reward” in line 2.  There is an antecedent issue for this limitation in the claim. The limitation “the highest reward” in line 2 is not introduced in a previous claim. This same antecedent issue occurs in claims 13 and 20.
Claim 6 recites the limitation “an environmental state” in line 2.  There is an antecedent issue for this limitation in the claim. The limitation “an environmental state” was introduced in previous claims. This same antecedent issue occurs in claims 13 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al., US 20190101917, herein further known as Yao, in view of SHALEV-SHWARTZ et al., US 20180032082, herein further known as Shalev-Shwartz, and further in view of ROSMAN et al., US 20200086863, herein further known as Rosman.
Regarding claims 1, Yao discloses a method of operating an autonomous vehicle (paragraph [0004]), comprising: receiving, at a processor operating a hypothesis resolver (paragraph [0071], action model, and paragraphs [0083-91], action network), a first solution predicting a first predicted future state of an agent using a first prediction mechanism (paragraph [0011], [0017], and [0104]) and a second solution predicting a second predicted future state of the agent using a second prediction mechanism (paragraph [0011], [0017], and [0104]); receiving an environmental state for a road section (paragraph [0004]) at the hypothesis resolver (paragraph [0071], paragraphs [0083-91]), wherein the environmental state changes from a first condition to a second condition along the road section (paragraph [0072], changes in data); determining a first reward for the first solution (paragraph [0011], [0017], reward for each) based on the first predicted future state (paragraph [0011], [0017], and [0104]) and a measured future state (paragraph [0072]); determining a second reward for the second solution (paragraph [0011], [0017], reward for each) based on the second predicted future state (paragraph [0011], [0017], and [0104]) and the measured future state(paragraph [0072]), selecting use of one of the first solution and the second solution based on the first reward and the second reward; and navigating the autonomous vehicle (paragraph [0004, and 0117]) based on a selection (paragraph [0009]) of one of the first solution and the second solution based on the location (paragraph [0105]) of the autonomous vehicle (paragraph [0002-0004]).
However, Yao does not explicitly state the first/second reward indicating a confidence level of the first/second solution for the environmental state; and determining a transition point along the road.
The method of Shalev-Shwartz teaches the first/second reward indicating a confidence level of the first/second solution for the environmental state (paragraph [0154]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the first/second reward indicating a confidence level of the first/second solution for the environmental state as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Rosman teaches determining a transition point along the road (paragraph [0078]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including determining a transition point along the road as taught by Rosman.
One would be motivated to modify Yao in view of  Rosman for the reasons stated in Rosman paragraph [0004], a more robust manner of estimating behaviors of agents in an environment that leverages various sources of surrounding information to learn the behaviors and produce predictions therefrom. 
Additionally, the claimed invention is merely a combination of known elements of systems and methods for modeling behaviors of agents in a surrounding environment, and, in particular, to predicting behaviors of the agents including behaviors relating to the presence of unseen agents from observed states, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 1 above.
Yao further discloses the environmental state includes at least one of a weather condition (paragraph [0119]), a traffic pattern, a traffic rule and a road condition.
Furthermore, the method of Rosman teaches the environmental state includes at least one of a weather condition, a traffic pattern (paragraph [0002]), a traffic rule (paragraphs 56-57) and a road condition.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the environmental state includes at least one of a weather condition, a traffic pattern, a traffic rule and a road condition as taught by Rosman.
One would be motivated to modify Yao in view of  Rosman for the reasons stated in Rosman paragraph [0004], a more robust manner of estimating behaviors of agents in an environment that leverages various sources of surrounding information to learn the behaviors and produce predictions therefrom. 
Additionally, the claimed invention is merely a combination of known elements of systems and methods for modeling behaviors of agents in a surrounding environment, and, in particular, to predicting behaviors of the agents including behaviors relating to the presence of unseen agents from observed states, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 1 above.
Yao further discloses training the hypothesis resolver during a training mode to associate rewards with each of the solutions for a selected environmental state (paragraph [0017]).
Furthermore, the method of Rosman teaches training the hypothesis resolver during a training mode (paragraph 21) to associate rewards with each of the solutions for a selected environmental state (paragraphs 31-32).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including training the hypothesis resolver during a training mode to associate rewards with each of the solutions for a selected environmental state as taught by Rosman.
One would be motivated to modify Yao in view of  Rosman for the reasons stated in Rosman paragraph [0004], a more robust manner of estimating behaviors of agents in an environment that leverages various sources of surrounding information to learn the behaviors and produce predictions therefrom. 
Additionally, the claimed invention is merely a combination of known elements of systems and methods for modeling behaviors of agents in a surrounding environment, and, in particular, to predicting behaviors of the agents including behaviors relating to the presence of unseen agents from observed states, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 3 above.
Yao further discloses training the hypothesis resolver during a training mode (paragraph [0017]) by predicting a state of the agent at a selected future time for a solution (paragraph [0011], [0017], and [0104]) and the received environmental state (paragraph [0004]), measuring the actual measured state of the agent (paragraph [0072]). 
However, Yao does not explicitly state measuring the actual measured state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual measured state, and assigning the reward to the solution based on the error.
Shalev-Shwartz teaches a method measuring the actual measured state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual measured state (paragraph 212), and assigning the reward to the solution based on the error (paragraph 213).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including measuring the actual measured state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual measured state, and assigning the reward to the solution based on the error as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 4 above.
However, Yao does not explicitly state the reward is inversely proportional to the error.
Shalev-Shwartz teaches a method wherein the reward is inversely proportional to the error (paragraph 157).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including measuring the actual measured state of the agent at the selected future time, determining an error for the solution based on predicted state and the actual measured state, and assigning the reward to the solution based on the error as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 4 above.
However, Yao does not explicitly disclose a method reducing the reward of the solution having the highest reward for an environmental state to counteract a tendency to only select the solution having the highest reward.
Shalev-Shwartz teaches a method comprising reducing the reward of the solution having the highest reward for an environmental state to counteract a tendency to only select the solution having the highest reward (paragraph 180-181).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including reducing the reward of the solution having the highest reward for an environmental state to counteract a tendency to only select the solution having the highest reward as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, all limitations have been examined with respect to the method in claim 1. The system in claim 8 can clearly perform the method of claim 1. Therefore, claim 8 is rejected under the same rationale as claim 1 above.
Regarding claim 9, all limitations have been examined with respect to the method in claim 2. The system in claim 9 can clearly perform the method of claim 2. Therefore, claim 9 is rejected under the same rationale as claim 2 above.
Regarding claim 10, the combination of Yao, Rosman and Shalev-Shwartz disclose all elements of claim 8 above.
Yao further discloses a neural network (paragraph [0006-0008]) for training hypothesis resolver during a training mode to associate rewards with each of the plurality of solutions for a selected environmental state (paragraph  [0017]).
Regarding claim 11, all limitations have been examined with respect to the method in claim 4. The system in claim 11 can clearly perform the method of claim 4. Therefore, claim 11 is rejected under the same rationale as claim 4 above.
Regarding claim 12, all limitations have been examined with respect to the method in claim 5. The system in claim 12 can clearly perform the method of claim 5. Therefore, claim 12 is rejected under the same rationale as claim 5 above.
Regarding claim 13, all limitations have been examined with respect to the method in claim 6. The system in claim 13 can clearly perform the method of claim 6. Therefore, claim 13 is rejected under the same rationale as claim 6 above.
Regarding claim 15, all limitations have been examined with respect to the method in claim 1. The system in claim 15 can clearly perform the method of claim 1. Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Regarding claim 16, all limitations have been examined with respect to the method in claim 2. The system in claim 16 can clearly perform the method of claim 2. Therefore, claim 16is rejected under the same rationale as claim 2 above.
Regarding claim 17, all limitations have been examined with respect to the system in claim 10. The autonomous vehicle in claim 17 can clearly perform with the system of claim 10. Therefore, claim 17 is rejected under the same rationale as claim 10 above.
Regarding claim 18, all limitations have been examined with respect to the system in claim 11. The autonomous vehicle in claim 18 can clearly perform with the system of claim 11. Therefore, claim 18 is rejected under the same rationale as claim 11 above.
Regarding claim 19, all limitations have been examined with respect to the system in claim 12. The autonomous vehicle in claim 19 can clearly perform with the system of claim 12. Therefore, claim 19 is rejected under the same rationale as claim 12 above.
Regarding claim 20, all limitations have been examined with respect to the system in claim 13. The autonomous vehicle in claim 20 can clearly perform with the system of claim 13. Therefore, claim 20 is rejected under the same rationale as claim 13 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yao, Rosman and Shalev-Shwartz, further in view of DEY et al., US 20200151599, herein further known as Dey.
Regarding claim 7, the combination of Rosman and Shalev-Shwartz disclose all elements of claim 4 above.
However, Yao does not explicitly disclose a method wherein the error is determined from a Euclidean distance between the predicted state and the actual state.
Dey teaches a method wherein the error is determined from a Euclidean distance between the predicted state and the measured state (paragraph 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the error is determined from a Euclidean distance between the predicted state and the measured state as taught by Dey.
One would be motivated to modify Yao in view of  Dey for the reasons stated in Dey paragraph [0003], to more robustly learn sequences of actions and use any inherent patterns present therein to correctly predict future courses of actions.
Additionally, the claimed invention is merely a combination of known elements of modelling prediction errors in path-learning of an autonomous learning agent, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, all limitations have been examined with respect to the method in claim 7. The system in claim 14 can clearly perform the method of claim 7. Therefore, claim 14 is rejected under the same rationale as claim 14 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669             

/JESS WHITTINGTON/            Examiner, Art Unit 3669